UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1237


MARCUS DAVIS,

                    Plaintiff - Appellant,

             v.

UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC; OCWEN LOAN
SERVICING, LLC; HSBC BANK USA, N.A., as Trustee on behalf of ACE
Securities Corp. Home Equity Loan Trust and for the registered holders of ACE
Securities Corp. Home Equity Loan Trust, Series 2007-ASAP2, Asset Backed
Pass-Through Certificates; MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC.,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:17-cv-03110-MJG)


Submitted: November 29, 2018                                 Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus Davis, Appellant Pro Se. John Alexander Nader, MCGLINCHEY STAFFORD,
PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Davis appeals the district court’s order dismissing his complaint

challenging a completed judicial foreclosure. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Davis’ informal

brief does not challenge the basis for the district court’s disposition, Davis has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”); see also Brown v. Nucor Corp., 785

F.3d 895, 918 (4th Cir. 2015) (“Failure of a party in its opening brief to challenge an

alternate ground for a district court’s ruling waives that challenge.” (alteration and

internal quotation marks omitted)). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2